Citation Nr: 9906763	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-37 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service connected residuals of cerebral hemorrhage. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






REMAND

The veteran had active duty from July 1957 to June 1961, and 
from October 1961 to July 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boise, Idaho, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in July 1996 and 
February 1997, but was remanded for additional development.  

The issue of entitlement to an evaluation in excess of 10 
percent for the residuals of cerebral hemorrhage was returned 
to the Board in October 1997.  It was again remanded to the 
RO in order to obtain additional medical records.  Then, the 
entire claims folder, including the report of a March 1997 
examination, was to be reviewed and an opinion was to be 
obtained regarding all pathology concerning the residuals of 
the veteran's cerebral hemorrhage.  

A review of the claims folder indicates that this opinion was 
apparently obtained.  The November 1998 supplemental 
statement of the case refers to a May 1998 report obtained in 
response to the October 1997 remand.  However, as has been 
pointed out by the representative, a copy of this report is 
not contained in the claims folder.  The Board finds that a 
copy of the May 1998 report must be obtained and placed in 
the claims folder before reaching a decision in this case.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  To ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should obtain a copy of the May 
1998 opinion of Dr. Stephen Asher and 
place it in the claims folder.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







- 3 -


